UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) April 24, 2013 Alliance Bancorp, Inc. of Pennsylvania (Exact name of registrant as specified in its charter) United States 000-54246 56-2637804 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 541 Lawrence Road, Broomall, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (610) 353-2900 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02 Results of Operations and Financial Condition On April 24, 2013, Alliance Bancorp, Inc. of Pennsylvania (the “Corporation”) issued a press release announcing its results of operations for the quarter ended March 31, 2013. A copy of the press release, dated April 24, 2013, is included as Exhibit 99.1 and is incorporated herein by reference. * ITEM 5.07 Submission of Matters to a Vote of Security Holders (a)An Annual Meeting of Shareholders of Alliance Bancorp, Inc. of Pennsylvania (the “Corporation”) was held on April 24, 2013. (b)There were 5,201,734 shares of common stock, par value $.01 per share, of the Corporation (“Common Stock”) eligible to be voted at the Annual Meeting and there were 4,933,787 shares of Common Stock represented in person or by proxy at the Annual Meeting, which constituted a quorum to conduct business at the meeting. The items voted upon at the Annual Meeting and the results of the vote on each proposal were as follows: 1.Election of directors for a three year term: FOR WITHHELD BROKER NON-VOTES Dennis D. Cirucci G. Bradley Rainer R. Cheston Woolard 2.Non-binding resolution to approve the compensation of the Corporation’s named executive officers: FOR AGAINST ABSTAIN BROKER NON-VOTES 3.Advisory vote on the frequency of the non-binding resolution to approve the compensation of the Corporation’s named executive officers: FOR THREE YEARS FOR TWO YEARS FOR EVERY YEAR ABSTAIN BROKER NON-VOTES 2 4.To ratify the appointment by the audit committee of the Corporation’s board of directors of ParenteBeard LLC as the Corporation’s independent registered public accounting firm for the year ending December 31, 2013. FOR AGAINST ABSTAIN Each of the nominees were elected as directors, the proposal to adopt a non-binding resolution to approve the compensation of our named executive officers was adopted, every year received a plurality of votes cast on the advisory vote on the frequency of the non-binding resolution to approve the compensation of the Corporation’s named executive officers, and the proposal to ratify the appointment of ParenteBeard LLC as the Corporation’s independent registered public accounting firm for the year ending December 31, 2013 was adopted by the shareholders of the Corporation at the Annual Meeting. ITEM 9.01 Financial Statements and Exhibits (a) Not applicable. (b) Not applicable. (c) Not applicable. (d) Exhibits The following exhibits are filed herewith. Exhibit Number Description Press Release, dated April 24, 2013 * This information, including the press release filed as Exhibit 99.1, shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 nor shall it be deemed to be incorporated by reference in any filing under the Securities Act of 1933. 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. ALLIANCE BANCORP, INC. OF PENNSYLVANIA Date:April 24, 2013 By: /s/Peter J. Meier Peter J. Meier Executive Vice President and Chief Financial Officer
